Name: Commission Regulation (EC) NoÃ 943/2006 of 26 June 2006 amending Regulation (EC) NoÃ 2707/2000 laying down rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments
 Type: Regulation
 Subject Matter: teaching;  cooperation policy;  economic policy;  processed agricultural produce
 Date Published: nan

 27.6.2006 EN Official Journal of the European Union L 173/9 COMMISSION REGULATION (EC) No 943/2006 of 26 June 2006 amending Regulation (EC) No 2707/2000 laying down rules for applying Council Regulation (EC) No 1255/1999 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Articles 15 and 47, second indent, thereof, Whereas: (1) Article 14(3) of Regulation (EC) No 1255/1999 fixes the amounts of aid to be granted for the supplying of milk products to pupils for the period from 1 July 2005 until 30 June 2006. (2) In order to facilitate national administrations and those charged with implementing the school milk scheme to process the aid payments, a transitional provision in the case of change of the rate was introduced at the end of the school year 2004/2005 in Commission Regulation (EC) No 2707/2000 (2). (3) Member States where the school year 2005/2006 ends in July will still find difficulties in processing the aid payments because of the change of aid rate. It is appropriate to extend the same provision to the school year 2005/2006. (4) Regulation (EC) No 2707/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(3) of Regulation (EC) No 2707/2000, the second subparagraph is replaced by the following: However, for school year 2005/2006, the aid rate in force on the first day of June may be applied during the month of July if a school year in the Member State ends in July. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 311, 12.12.2000, p. 37. Regulation last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20).